ACCEPTED
                                                                                                   12-13-00330-CR
                                                                                      TWELFTH COURT OF APPEALS
                                                                                                    TYLER, TEXAS
                                                                                              5/14/2015 3:26:26 PM
                                                                                                     CATHY LUSK
                                                                                                            CLERK




                                                                                FILED IN
                                                                         12th COURT OF APPEALS
                                                                              TYLER, TEXAS
                                                                         5/14/2015 3:26:26 PM
                                           14 MAY 2015                        CATHY S. LUSK
                                                                                  Clerk
Twelfth Court of Appeals
1517 West Front Street
Suite 354
Tyler, TX 75702

Re: Timothy Pullins v. State
      12-13-00330-CR


Ms. Lusk:

Attached, please find a copy of the letter sent to my client regarding the opinion issued by the
Court and the right to file a PDR.

If there is anything else I need to do, please let me know.


                                              Sincerely,


                                              /s/ Austin Reeve Jackson
                                           7 MAY 2015

Timothy Pullins
Inmate 01891828
Coffield Unit
2661 Fm 2054
Tennessee Colony TX 75884-5000

By Certified Mail

Re: Appeal

Mr. Pullins:

Please find enclosed a copy of opinion issued by the Twelfth Court of Appeals in your case.

Should you desire to do so, you do have the right to file a pro se Petition for Discretionary
Review in the Court of Criminal Appeals. If you decide to pursue that option you must file your
petition prior to the expiration of thirty days from the date of the court’s opinion. That is by, 6
June 2015.

I would be happy to address any questions or concerns you have if you will simply let me know.


                                             Sincerely,


                                             Austin Reeve Jackson